It seems to me that it is a sufficient answer to the plaintiff's contention to remark that Act No. 227 of 1916 has reference only to agreements made between the parties and not to the provisions of the insurance laws of this State which are written into, and form a part of, every policy contract whether they are incorporated in the agreement or not. Therefore, since *Page 674 
Section 2 of Act No. 193 of 1906 requires that the reserves be computed according to the standard adopted by the company, evidence submitted in proof of such standard is clearly admissible.
I respectfully concur in the decree.